Title: Thomas Jefferson to William Fleming, 28 November 1809
From: Jefferson, Thomas
To: Fleming, William


          
            Dear Sir
             
                     Monticello 
                     Nov. 28. 09.
          
          
		  
		  
		   
		  I have recieved safely the extraordinary rattle of the rattle snake, as also the 
                  leav foliage of the Alleghaney Martagon. a plant of so much beauty & fragrance will be a valuable addition to our flower gardens. should you find your roots of it I shall be very thankful to participate of them, and will carefully return you a new stock should the my part succeed & yours fail. accept the assurances of my constant friendship & respect.
          
            Th:
            Jefferson
        